Citation Nr: 1622656	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to service connection for bilateral neuropathy of the lower extremities.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, secondary to Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied TDIU.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of that hearing is of record.  

In June 2015, the Board remanded the instant claim for further development.  

In September 2015, the Board granted service connection for bilateral hearing loss.  The claim for entitlement to TDIU was remanded for further development.  An October 2015 rating decision effectuated the grant of service connection for bilateral hearing loss, assigning a noncompensable rating, effective November 19, 2008.  

In February 2016, the Veteran filed supplemental claims for service connection for bilateral neuropathy of the lower extremities and service connection for depression, secondary to his service-connected disabilities.  He underwent VA examinations for both disabilities in May 2016.  These issues are inextricably intertwined with the issue of a TDIU on appeal and are therefore separately reflected on the title page.  See Harris v. Derwinski, 1 Vet. App. 180 (19991).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

REMAND

The Veteran filed a claim for service connection for bilateral neuropathy of the lower extremities and service connection for depression, secondary to his service-connected disabilities, in February 2016.  These claims have yet to be adjudicated by the AOJ.  If service connection is awarded for one or more of these issues, that disability would be considered in the claim for TDIU as to the totality of his service-connected disabilities, and as to whether they prevent him from obtaining and/or maintaining substantially gainful employment.  Since the TDIU issue could possibly be affected by the result of these pending claims, the TDIU issue cannot be further addressed until such time as the issues for service connection for bilateral neuropathy of the lower extremities and service connection for depression, secondary to the Veteran's service-connected disabilities are adjudicated.  See Harris v. Derwinski, 1 Vet. App 180 (1991).  Thereafter, the TDIU issue may be further addressed on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The claims for service connection for bilateral neuropathy of the lower extremities and service connection for depression, secondary to the Veteran's service-connected disabilities, should first be adjudicated by the AOJ.  If the benefits sought on appeal are not granted, the Veteran and his representative should be notified of the Veteran's appellate rights, including the opportunity thereafter to file a notice of disagreement.  

2.  Thereafter, the claim of entitlement to a TDIU should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, all claims which are perfected on appeal should be forwarded to the Board, as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

